Exhibit 10.1

SEPARATION AGREEMENT

AND GENERAL RELEASE

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is between Veru Inc.
(“Company”) and Brian Groch (“Employee”).

RECITALS

The Company and Employee desire to effect a final resolution and settlement of
all matters and issues relating directly or indirectly to Employee’s employment
with the Company and Employee’s April 16, 2018 resignation from that employment
(the “Resignation Date”), and have arrived at a compromise of all such matters
in this Agreement.

AGREEMENTS

1. Acknowledgment of Full Compensation. Employee acknowledges and agrees that,
with the payment by the Company to Employee of $31,548.55 (gross), an amount
representing Employee’s unused days of vacation and all outstanding wages earned
through and including the Resignation Date, all less ordinary tax withholding
and all required deductions, which payment shall be made no later than April 20,
2018, Employee will have received from the Company all salary, fringe benefits
(including without limitation by enumeration vacation pay, bonuses, and
retirement plan contributions) and all other compensation and benefits owed by
the Company to Employee through and including the Resignation Date, except for
reimbursement for outstanding business-related expenses Employee incurred on
behalf of the Company, which shall be handled and reimbursed in accordance with
the Company’s expense reimbursement practices.

2. Consideration. Conditioned upon Employee’s signing of this Agreement,
Employee’s return of this Agreement to the Company on April 20, 2018, and
Employee’s compliance with Employee’s obligations under this Agreement, the
Company shall:

(a) pay Employee a total gross separation payment of $153,203.22 (gross), less
ordinary tax withholding and all required deductions, an amount representing the
approximate equivalent of six (6) months’ base salary, plus $12,069.42 (gross),
less ordinary tax withholding and all required deductions, an amount
representing the approximate equivalent of the amount the Company would
contribute towards Employee’s group health, dental and vision insurance
premiums, as applicable, for six (6) months for the same type(s) and amount(s)
of coverage Employee had existing as of the Resignation Date, both of which
shall be paid in a series of separate installment payments over six months
consistent with the Company’s normal payroll schedule. The first installment
payment shall be payable on the first regularly scheduled Company payroll
disbursement date following April 20, 2018;

(b) pay $97,335.00 (gross), less ordinary tax withholding and all required
deductions, an amount representing Employee’s fiscal year 2017 bonus that was
issued to Employee in the form of a non-qualified stock option for 97,335 shares
of common stock on



--------------------------------------------------------------------------------

December 14, 2017 under the Company’s 2017 Equity Incentive Plan that terminated
as of the Resignation Date, on the first regularly scheduled Company payroll
disbursement date following April 20, 2018;

(c) agree to identify Employee’s separation as a resignation on the Form 8-K
that the Company has to file with the United States Securities and Exchange
Commission (“SEC”), which the Company is required to file with the SEC not later
than April 20, 2018;

(d) not contest any claim for unemployment insurance benefits filed by Employee
after the Resignation Date; provided, however, that nothing in this Agreement
shall prohibit the Company from responding truthfully to any inquiries from the
unemployment insurance division of the pertinent state unemployment insurance
agency. Employee acknowledges and agrees that it is the parties’ intent that
Employee shall not be eligible for unemployment insurance benefits during the
six (6) month period following Employee’s satisfaction of the conditions
specified in this paragraph 2 because Employee will be receiving separation pay
allocated to that period of time. The Company reserves the right to challenge
any application seeking benefits for any portion of the aforementioned six
(6) month period; and

(e) permit (i) the part of the non-qualified stock option to purchase 300,000
shares of common stock issued to Employee on August 2, 2017 (the “August 2017
Stock Option”) under the Company’s 2017 Equity Incentive Plan that is scheduled
to vest on August 2, 2018 (100,000 shares) to vest on such vesting date
conditioned on Employee being available to provide transition consulting
assistance pursuant to paragraph 16 of this Agreement through such vesting date
and permit such part of such stock option, if it so vests, to be exercised in
accordance with the terms of the Company’s 2017 Equity Incentive Plan and the
applicable stock option grant agreement through August 2, 2019, and (ii) the
part of the non-qualified stock option to purchase 50,000 shares of common stock
issued to Employee on December 4, 2017 (the “December 2017 Stock Option”) under
the Company’s 2017 Equity Incentive Plan that is scheduled to vest on
December 4, 2018 (16,666 shares) to vest on such vesting date conditioned on
Employee being available to provide transition consulting assistance pursuant to
paragraph 16 of this Agreement through such vesting date and permit such part of
such stock option, if it so vests, to be exercised in accordance with the terms
of the Company’s 2017 Equity Incentive Plan and the applicable stock option
grant agreement through December 4, 2019. Employee acknowledges and agrees that
all other stock options issued to Employee under the Company’s 2017 Stock Option
Plan, including the remainder of the August 2017 Stock Option that is scheduled
to vest on August 2, 2019 and August 2, 2020 (200,000 shares total) and the
remainder of the December 2017 Stock Option that is scheduled to vest on
December 4, 2019 and December 4, 2020 (33,334 shares total), are unvested, shall
terminate as of the Resignation Date and may not be exercised.

Notwithstanding anything contained herein to the contrary, Employee’s right to
continue to receive installment payments under paragraph 2(a) after June 8,
2018, Employee’s right to have the portion of the August 2017 Stock Option vest
on August 2, 2018 under paragraph 2(e)(i) and Employee’s right to have the
portion of the December 2017 Stock Option vest on December 4,

 

2



--------------------------------------------------------------------------------

2018 under paragraph 2(e)(ii) is each expressly conditioned upon (i) Employee’s
signing of Exhibit A to this Agreement and Employee’s return of Exhibit A to the
Company within the time period specified in Exhibit A, (ii) expiration of the
seven day revocation period after Employee’s execution of Exhibit A without
revocation, and (iii) Employee’s properly executing and returning the attached
acknowledgment form to the Company (Exhibit B) indicating Employee’s decision
not to revoke Exhibit A. Should Employee not satisfy the conditions specified in
(i)-(iii) of this paragraph, Employee shall not be entitled to any severance
payments after June 8, 2018 under paragraph 2(a) or vesting of any portion of
the August 2017 Stock Option or December 2017 Stock Option under paragraph 2(e),
and shall only be entitled to the severance payment installments under paragraph
2(a) received by Employee up to June 8, 2018.

The consideration specified in this paragraph 2 shall not be deemed
“compensation” for purposes of any of the Company’s qualified retirement plans
or other benefit programs, and payment of this consideration does not entitle
Employee to any retirement plan contributions by the Company for Employee’s
benefit or account. The consideration specified in this paragraph 2 are not
amounts to which Employee is otherwise entitled, and constitutes additional
consideration for Employee’s release and waiver of potential claims identified
in paragraph 5 below, for Employee’s release and waiver of potential claims
identified in Exhibit A (including Employee’s release and waiver of potential
claims under the Age Discrimination in Employment Act), and for the promises
contained in paragraphs 13 and 16.

3. Confidentiality and Non-Disclosure of the Terms of this Agreement. Employee
agrees that this Agreement, and its terms and provisions, are strictly
confidential and shall not be divulged or disclosed in any way to any person
other than Employee’s spouse, legal counsel, or tax advisor. Should Employee
choose to divulge the terms and conditions of this Agreement to Employee’s
spouse, legal counsel, or tax advisor, Employee shall ensure that they will be
similarly bound to keep the same confidential. A breach of this paragraph by
Employee’s spouse, legal counsel, or tax advisor shall be considered a breach of
this paragraph by Employee.

4. Non-Admission of Liability. Neither this Agreement nor any action taken by
the Company or Employee pursuant to it shall in any way be construed as an
admission by the Company or Employee of any liability, wrongdoing, or violation
of law, regulation, contract or policy regarding any of the Company’s or
Employee’s decisions and actions regarding the employment or separation from
employment of Employee.

5. Release. For valuable consideration from the Company as stated above,
Employee, for Employee and Employee’s heirs, personal representatives,
successors and assigns, hereby releases all claims of whatever nature that
Employee may have against the Company, its affiliates, subsidiaries,
predecessors, successors and assigns and its and their present, former or later
insurers, agents, representatives, officers, administrators, directors,
shareholders and employees (collectively “Releasees”), which arise out of or are
in any manner based upon or related to the employment relationship between
Employee and the Company, and the end of that relationship, and from all other
claims or liabilities of any nature whatsoever which have arisen from any
occurrence, transaction, omission or communication which transpired or occurred
at any time before or on the date of this Agreement; provided, however, that
this Agreement will not affect any existing obligations that the Company may
have to indemnify Employee and will not prevent any party from asserting a claim
against the other party for breach of this Agreement.

 

3



--------------------------------------------------------------------------------

Without limitation to the foregoing, Employee specifically releases, waives and
forever discharges the Releasees from and against all liabilities, claims,
actions, demands, damages and costs of every nature, whether known or unknown,
asserted or unasserted, which arise under Chapter 21 of the Texas Labor Code;
Texas Whistleblower Act; Texas Payday Law; the Texas Anti-Retaliation Act;
Florida Civil Rights Act; Florida Whistleblower Protection Act; Florida Workers’
Compensation Retaliation provision, Florida Minimum Wage Act; Article X,
Section 24 of the Florida Constitution; Title VII of the Civil Rights Act of
1964, as amended; the Genetic Information Nondiscrimination Act; the Americans
With Disabilities Act, as amended; Section 1981 of U.S.C. Title 42; National
Labor Relations Act; Employee Retirement Income Security Act of 1974; the Equal
Pay Act; state or federal parental, family and medical leave acts; the Uniformed
Services Employment and Reemployment Rights Act (USERRA), or any other local,
state, or federal military and/or veterans rights act, or any other claim based
on veteran status; or arising under any other local, state or federal statute,
ordinance, regulation or order, or which involve a claim or action for wrongful
discharge, breach of contract (express or implied) and/or any other tort or
common law cause of action.

6. No Limitation of Rights. The waiver and release in paragraph 5 does not
affect those rights or claims that arise after the execution of this Agreement.
Nor does the waiver and release affect those rights or claims that cannot be
waived by law. While nothing contained in this Agreement shall be interpreted to
prevent the United States Equal Employment Opportunity Commission (“EEOC”) or
equivalent state or local agency, the SEC, the National Labor Relations Board
(“NLRB”), the Occupational Safety and Health Administration (“OSHA”), or any
other federal, state or local agency or commission from investigating and
pursuing any matter which it deems appropriate, Employee understands and agrees
that, by signing this Agreement, Employee is waiving any and all rights Employee
may have to reinstatement, damages, remedies, costs, attorney’s fees or other
relief as to any claims Employee has released and any rights Employee has waived
as a result of Employee’s execution of this Agreement. Nothing contained in this
Agreement is intended to limit Employee’s right or ability to file a charge with
the EEOC or equivalent state or local agency, SEC, NLRB, OSHA, or any other
federal, state or local agency or commission, or to receive an award for
providing information to these agencies. The EEOC or equivalent state or local
agency, SEC, NLRB, OSHA, and any other federal, state or local agency or
commission have the authority to carry out their statutory duties by
investigating the charge, issuing a determination, filing a lawsuit in court in
their own name, or taking any other action authorized under law. Employee
retains the right to testify, assist or participate in any such action. Employee
retains the right to communicate with the EEOC or equivalent state or local
agency, SEC, NLRB, OSHA, or any other federal, state or local agency or
commission and such communication can be initiated by Employee or in response to
the government and is not limited by the non-disparagement obligations contained
in paragraph 11 of this Agreement.

7. No Reinstatement, Reemployment or Rehire. Employee expressly declines
reinstatement, reemployment or rehire by the Company and waives all rights to
claim such relief. If Employee should apply for employment with the Company or
with any of its related entities in the future, Employee agrees that Employee
has no entitlement to such employment and may be denied employment on the basis
of this Agreement.

 

4



--------------------------------------------------------------------------------

8. No Representations as Employee. After the Resignation Date, Employee agrees
that Employee will not represent Employee as being a current employee, officer,
attorney, agent or representative of Company for any purpose. Within five
business days of the Resignation Date, Employee specifically agrees to update
any and all social media accounts the Employee accesses, uses or maintains to
remove any reference to Employee being a current employee of the Company. For
purposes of this paragraph 8, social media accounts include, without limitation,
Facebook, LinkedIn and Twitter.

9. No Pending Matters. Employee warrants and represents that Employee has not
filed any pending complaint, charge, claim or grievance concerning Employee’s
compensation, separation from employment or terms and conditions of employment
against the Company with any local, state or federal agency, court or
commission, and that if any agency, commission or court assumes jurisdiction of
any such complaint or charge on behalf of Employee, Employee will immediately
request that agency, commission, or court to dismiss such proceeding with
prejudice.

10. No Injuries. Employee acknowledges and agrees that Employee has reported to
Company management any and all workplace injuries (if any) sustained by Employee
during Employee’s employment with the Company and that Employee is not aware of
any facts that would give rise to a worker’s compensation claim that has not
already been properly reported.

11. Non-Disparagement. Employee agrees to maintain a positive and constructive
attitude and demeanor towards the Company, its directors, officers,
shareholders, employees and agents, and agrees to refrain from making derogatory
comments or statements of a negative nature about the Company, its directors,
officers, shareholders, employees and agents, to anyone, including, but not
limited to, current and former Company customers, employees, suppliers, vendors,
and referral sources. Nothing contained in this paragraph shall be construed to
prohibit Employee from providing truthful testimony in any administrative, state
or federal proceeding or cooperating in an investigation conducted by the EEOC
or equivalent state or local agency, SEC, NLRB, OSHA, or any other federal,
state or local agency or commission. The Company agrees to cause its officers to
maintain a positive and constructive attitude and demeanor towards Employee and
to refrain from making derogatory comments or statements of a negative nature
about Employee.

12. Restrictive Covenant Obligations. Employee reaffirms that Employee will
abide by the confidentiality obligations in Section 7 of the Executive
Employment Agreement executed between the parties on or about December 20, 2016
(the “Employment Agreement”); the non-solicitation and non-interference
obligations in Section 8 of the Employment Agreement; the intellectual property
obligations in Section 13 of the Employment Agreement; and the security and exit
obligations in Section 14 of the Employment Agreement (collectively, the
“Restrictive Covenant Obligations”). Employee agrees that the Restrictive
Covenant Obligations are reasonable as to their terms and are fully enforceable
against him. Employee represents and agrees that Employee has not to-date
breached any of the Restrictive Covenant Obligations. The Company acknowledges
and agrees that the non-competition obligations in Section 8.2 of the Employment
Agreement shall terminate as of the Resignation Date.

 

5



--------------------------------------------------------------------------------

13. Trade Secrets.

(a) Protection of Trade Secrets. Notwithstanding the provisions of Section 7 of
the Employment Agreement, the parties agree that nothing in this Agreement nor
in Section 7 of the Employment Agreement shall be construed to limit or negate
any statutory or common law of torts or trade secrets, where such law provides
Company with broader protection than that provided in this Agreement or in
Section 7 of the Employment Agreement. After termination of employment, Employee
shall not use or disclose the trade secrets of Company as long as they remain
trade secrets.

(b) Notification of Trade Secret Rights. Employee will be immune from criminal
and civil liability under any federal or state trade secret law for any
disclosure of the Company’s trade secret(s) that is made (i) in confidence to an
attorney or to a federal, state or local government official solely for the
purpose of reporting or investigating a suspected violation of law and/or
(ii) in a complaint or other document filed in a lawsuit or other proceeding,
provided such filing is made under seal. If Employee files a lawsuit alleging
retaliation by the Company for reporting a suspected violation of law, Employee
may disclose the relevant trade secret to Employee’s attorney, and may use the
trade secret information in the court proceeding provided (i) any filing
containing the trade secret is made under seal; and (ii) Employee does not
disclose the trade secret, except pursuant to a court order.

14. Specific Performance. Employee acknowledges and agrees that irreparable
injury to Company may result in the event that Employee breaches any covenant in
this Agreement, and that the remedy at law for the breach of any such covenant
will be inadequate. If Employee engages in any act in violation of any provision
of paragraph 13, Employee agrees that Company shall be entitled, in addition to
such other remedies and damages that may be available to it by law or under this
Agreement, to injunctive relief to enforce such provisions without the necessity
of posting a bond.

15. Return of Company Property. Employee represents and agrees that Employee has
returned any and all Company records and files and any copies thereof (whether
in electronic or paper form), keys, keyless entry cards, documents, confidential
or proprietary information, computer equipment, CDs, computer software programs,
vehicles, credit cards and any other property owned by or belonging to the
Company in Employee’s possession or under Employee’s control on or after the
Resignation Date without any originals or copies being kept by Employee or
conveyed to any other person or entity. Employee acknowledges and agrees that
Employee will use reasonable care to properly ship any Company property back to
the Company via a shipment method that does not cause damage or destruction to
Company property. Employee also agrees to cooperate with any request by the
Company to review the Employee’s personal electronic device(s) for purposes of
removing any Company data. Employee acknowledges that, to the extent permitted
by law, Employee will be liable to Company for the Company’s costs incurred in
enforcing its rights under this paragraph 15, including Company’s reasonable
attorneys’ fees.

16. Transition Consulting Assistance. As a precondition for receiving certain
benefit(s) specified in paragraph 2(e) above, following execution of this
Agreement, Employee agrees that Employee will make himself available at
reasonable times and use his best efforts to

 

6



--------------------------------------------------------------------------------

answer any of the Company’s questions or to otherwise assist the Company in
making an orderly transition. Without limitation to the foregoing, Employee
acknowledges and agrees that he will use his best efforts to answer any of the
Company’s inquiries concerning matters for which he was responsible during his
active employment with the Company. Employee further acknowledges and agrees
that he shall receive no additional consideration for time spent answering the
Company’s questions or otherwise providing such assistance as described in this
paragraph 16, as the consideration referenced in paragraph 2(e) above represents
adequate consideration for his answering such questions and otherwise providing
such assistance.

17. Binding Agreement. This Agreement shall be binding upon Employee and upon
Employee’s heirs, administrators, representatives, executors, successors and
assigns and shall inure to the benefit of the Releasees and to their heirs,
administrators, representatives, executors, successors and assigns.

18. Jurisdiction and Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida. Any controversy between
Company and Employee arising under or relating to this Agreement shall be
determined by the Circuit Court of Miami-Dade County, Florida, and the parties
agree not to present any such controversy to any other court or forum. The
parties expressly consent to the exclusive jurisdiction of the Circuit Court of
Miami-Dade County, Florida.

19. Severability. It is understood and agreed that the provisions of this
Agreement shall be deemed severable, and the invalidity or unenforceability of
any one or more of the provisions herein shall not affect the validity and
enforceability of the other provisions herein.

20. Effect of Termination. Employee acknowledges and agrees that the Employment
Agreement has terminated and that all obligations imposed on either party under
the Employment Agreement have ceased effective the date of Employee’s
termination from employment, except as otherwise expressly provided in the
Employment Agreement. Notwithstanding the foregoing, Employee agrees that
Sections 5.8(a), 5.8(b), 6, 7, 7.1(a), 7.1(b), 7.1(c), 8, 8.1, 8.3, 8.4, 8.5,
8.6, 8.7, 9, 10, 11, 12, 13, 13.1, 13.2, 13.3, 13.4, 14, 14.1, 14.2, 15, 16, 17,
18, 19, 20, 21, 21.1, 21.2, 21.3, 21.4, 21.5, 22, 23, 25, 26, 27, and 28 of the
Employment Agreement shall continue in full force and effect notwithstanding the
termination of Employee’s employment with the Company and the termination of the
Employment Agreement.

21. Acknowledgement of Resignation. By signing this Agreement, Employee
acknowledges that Employee has resigned from the position of Chief Commercial
Officer of the Company, and all other positions Employee holds with respect to
the Company or any subsidiary thereof, effective as of the Resignation Date.

22. Complete and Exclusive Agreement. The parties understand and agree that this
Agreement (with all Exhibits attached hereto) is final and binding and,
excepting solely the Restrictive Covenant Obligations referenced in paragraph 12
and the provisions of the Employment Agreement referenced in paragraph 20,
constitutes the complete and exclusive statement of the terms and conditions of
settlement, that no representations or commitments were made by the parties to
induce this Agreement other than as expressly set forth herein and that this
Agreement is fully understood by the parties. This Agreement may not be modified
or supplemented except by a subsequent written agreement signed by the party
against whom enforcement is sought.

 

7



--------------------------------------------------------------------------------

23. Consideration Period. Employee represents that Employee has had the
opportunity and time to consult with legal counsel concerning the provisions of
this Agreement, if Employee so chooses, and that Employee has been given an
adequate amount of time to consider this Agreement. Employee acknowledges and
agrees that in signing this Agreement, Employee does not rely and has not relied
upon any representation or statement by any of the Releasees’ agents, employees,
representatives, or attorneys with regard to the subject matter, basis, or
effect of this Agreement. Employee understands and agrees that if Employee does
not return the signed Agreement by 3 p.m. Eastern Time on April 20, 2018, this
Agreement will be automatically revoked by the Company and amounts payable
hereunder shall be forfeited.

24. Company Right to Revoke. The parties understand and agree that this
Agreement will not be effective until the Company’s signing of this Agreement,
and that the Company has the right to revoke its offer at any time prior to the
Company’s signing of this Agreement, which revocation may be made for any reason
including, without limitation, Employee’s making of derogatory comments or
statements of a negative nature about the Company, its directors, officers,
shareholders, employees and agents to anyone, including, but not limited to,
current and former Company customers, employees, suppliers, vendors, and
referral sources.

25. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement. Signatures to this
Agreement transmitted by facsimile, by electronic mail in portable document
format (.pdf) form, or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document will have the same
effect as physical delivery of the paper document bearing the original
signature.

26. Code Section 409A. This Agreement is intended to satisfy the requirements
for the deferral of compensation under section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) or an exemption thereunder. All terms used in
this Agreement shall be interpreted to the maximum extent possible to satisfy
Code section 409A. Notwithstanding anything herein to the contrary, payments
provided under this Agreement may be made upon a permissible payment event in a
manner that complies with Code section 409A or an applicable exemption. Any
right to a series of installment payments pursuant to this Agreement is to be
treated as a right to a series of separate payments. Any separate payment or
benefit under this Agreement or otherwise that may be excluded from Code section
409A as separation pay, a short-term deferral or any other applicable exemption
or provision of Code section 409A shall be excluded from Code section 409A to
the maximum extent possible. Notwithstanding anything herein to the contrary,
the Company may amend this Agreement without the consent of Employee to add,
alter or remove any provision that the Company deems necessary, appropriate or
advisable to comply with Code section 409A. If there is more than one way to
add, alter or remove a provision to comply with Code section 409A, the Company
shall have the discretion to choose the alternative it believes to be in the
best interest of Employee and the Company.

27. Acknowledgment. The undersigned parties acknowledge and agree that they have
carefully read the foregoing document, that a copy of the document was available
to them prior

 

8



--------------------------------------------------------------------------------

to execution, that they understand its contents including its release of claims,
that they have been given the opportunity to ask any questions concerning the
Agreement and its contents, and have signed this Agreement as their free and
voluntary act.

IN WITNESS WHEREOF, the parties herein executed this Separation Agreement and
General Release as of the date appearing next to their signatures.

 

    Veru Inc. Date: April 20, 2018     By:  

/s/ Mitchell S. Steiner

    Its:   President and CEO

CAUTION: THIS IS A RELEASE. THE COMPANY HEREBY ADVISES EMPLOYEE TO CONSULT WITH
AN ATTORNEY AND READ IT BEFORE SIGNING.

 

Date: April 20, 2018

     

/s/ Brian Groch

      Brian Groch

 

9